Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
The item lined through in the IDS of February 9, 2022 is deemed excessive in that it appears to be an entire book.  Absent some indication of the portions of this disclosure that applicant considers material to the examination of the specific catalyst claims, this book will not be considered.

Election/Restriction
Claims 7-23 remain withdrawn from consideration as being directed to a non-elected invention.  The examiner notes applicant’s request for potential rejoinder, so applicant is reminded of the requirement that all withdrawn claims be allowable themselves with no further questions of patentability, for example, under the first or second paragraphs of 25 USC 112.  Currently, at least claim 7 would be rejected because it is not consistent with claim 1, which requires three metals rather than two, and therefore casts doubt on the scope of the independent claim as well.  Examiner notes the amendment to claim 7;  however, “the two or more metals” remains in line 4.
Accordingly, no claims have been rejoined at this time.  




Claim Rejections - 35 USC § 112
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been obviated by the amendment filed February 9, 2022.
Claim 1 is now specifically limited to a selection of at least three metals from one of two Markush groups.

The rejection of claims 1-6 under 35 USC 112, first paragraph, as failing to comply with the enablement requirement, has been obviated by the amendment filed February 9, 2022.  
It is considered that the requirement that the zeolite be an aluminosilicate in combination with the preamble indicating that the material must be functional for upgrading a hydrocarbon feedstock has limited the zeolite porous structures that would be considered by a skilled artisan.  The instant specification provides a definition of upgrading, as well as a number of examples of the processes that may be considered with the instantly claimed catalyst structure.




Conclusion

This application is in condition for allowance except for the following formal matters: 

Claims 7-23 have not been rejoined at this time.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        /E.D.W/Primary Examiner, Art Unit 1732